                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

THE HANOVER INSURANCE
COMPANY,

          Plaintiff,

v.                              Case No:   2:19-cv-835-JES-NPM

J&S PROMOTIONS, LLC, JAMES
F. SMITH, and STANNY R.
PARK,

          Defendants.


                          NOTICE TO COUNSEL

     This matter will come before the Court on May 12, 2021 for

oral argument on plaintiff’s Motion for Final Summary Judgment.

The Eleventh Circuit has recently decided Travelers Prop. Cas. Co.

of Am. v. Ocean Reef Charters LLC, 19-13690, 2021 WL 1807422, at

*1 (11th Cir. May      6, 2021), which reversed a district court

decision upon which plaintiff had heavily relied.       The parties

should be prepared to discuss the effect of this decision on the

motion and case.

     It is so ORDERED.

     DONE and ORDERED at Fort Myers, Florida, this __ 10th___ day

of May, 2021.
Copies:
Counsel of Record




                    - 2 -
